Title: American Commissioners to De Thulemeier, 21 January 1785
From: American Commissioners
To: Thulemeier, Friederich Wilhelm, Baron von



Sir
Passy Janry. 21st. 1785

We have received the letter you did us the honour to write us on the 10th. day of December last.
We supposed that the principles contained in the project of a Treaty, which we had the honour to transmit you, were a virtual answer to the requisition in the last lines of your letter of the eighteenth of October. By the second and third Articles, the citizens and subjects of each power may frequent all the coasts and countries of the other and reside and trade there in all sorts of produce, manufactures or merchandises paying no greater duties than the most favoured nation. By the fourth Article each party shall have a right to carry their own produce, manufactures and merchandise in their own vessels to any parts of the dominions of the other where it shall be lawful for all the subjects or citizens of that other party to purchase them; and thence to take the produce, manufactures and merchandise of that other, which all the said citizens or subjects shall in like manner be free to sell them, paying in both cases such duties, charges and fees only as are or shall be paid by the most favoured nation.
But if by a city for the commerce of exchange between the merchants of the two nations, be meant a port more free than any intended in the said second third or fourth Articles, that is to say a port absolutely free from all duties and charges, or a port, where merchandize may be landed and stored and afterwards reembarked and exported without paying any imposts or duties, we submit to your consideration whether it will not be for the interests of Prussia that both Emden and Stetten at least should be made such: however  should it be thought otherwise and we be still desired to elect one of the two ports, we should ask for time to communicate the proposition to Congress and to receive their instructions thereon. We have the honour to be With great consideration And esteem Your Excellency’s Most obedient and Most humble Servants,
          
            
              John Adams
            
            
              B. Franklin
            
            
              T. Jefferson
            
          
